Oliver, Chief Judge:
The appeals for reappraisement enumerated in schedule “A,” hereto attached and made a part hereof, are before me for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the Plaintiffs herein and the Assistant Attorney General for the United States, Defendant, subject to the approval of the Court:
1. The merchandise marked “A” and initialled AT by Examiner A. Turei consists of Sodium Perborate, exported from West Germany, which was appraised on the basis of foreign value, as that value is defined in section 402(c) of the Tariff Act of 1930, as amended by section 8 of the Customs Administrative Act of 1938.
2. It is claimed that there is no foreign value as defined, supra, for such or similar merchandise, and that the merchandise should have been appraised on *437the basis of export value, as defined in section 402(d) of the Tariff Act of 1930, as amended, supra.
3. The merchandise and issues are the same in all material respects as the merchandise and issues in TJ.S. v. Philipp Brothers Chemicals, Inc., A.R.D. 134 (decided June 13, 196T), wherein it was held that no foreign value as defined in section 402(c), supra, existed for such or similar merchandise, and that the proper basis of appraisement was export value, as defined in section 402(d), supra.
4. The record in U.S. v. Philipp Brothers Chemicals, Inc., A.R.D. 134, be incorporated in the record herein.
5. Based on the affidavits and exhibits in the incorporated record, at the time of exportation of the merchandise marked “A” as aforesaid, the price at which such merchandise was freely offered for sale and sold to all purchasers in the principal market of Western Germany, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was that price indicated below for the appropriate period, less ocean freight and insurance:
Price per 100 kilos Period
1952 $27. 56
1953 $25.13
1954 $30. 86
1955 $31. 97
1956 $30. 80
6.The appeals enumerated in Schedule “A” hereto annexed may be submitted on this stipulation.
On tbe agreed facts and consistent with the cited decision on the law, I find that the proper, basis for appraisement of the merchandise in question, as hereinabove identified, is export value, as defined in section 402(d) of the Tariff Act of 1930, and hold that such statutory value therefor is the prices embodied in the stipulation of submission, as hereinabove set forth.
Judgment will be rendered accordingly.